The Chancellor.
The motion is denied on the ground that, by one of the rules of the Court, the prior mortgagee can proceed with the cause in the name of the complainant; and it is more in accordance with the spirit of that rule that he should so proceed, than that the complainant should be subjected to costs on dismissal, and the costs of a new bill be incurred.
Perhaps a dismissal without costs might be allowed. But the counsel for the prior mortgagee apprises the Court that he intends to proceed by a new bill, and asks costs on dismissal. He is at liberty to proceed with the cause as it stands, in the name of complainant. There is no reason why he should not do so, except that of getting costs on the dismissal and the making a full new bill of costs.
Mr. Chetwood waived his motion and took an order under the rule.